Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-44 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-8, 10, 13-16, 19, 20, 22, 23, 29, and 30 are amended
	- claims 31-44 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 04/26/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Regarding Independent claims 1 and 29 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Without conceding the merits of the rejection of independent claim 1 under 35 U.S.C. § 102—and solely to expedite compact prosecution—Applicant has amended independent claim 1. Jiang does not disclose or teach all the features of independent claim 1. For example, independent claim 1 has been amended to recite, in part, “processing, by the wireless device, the received random access channel message.”” on page 13, filed on 04/26/2022, with respect to Jiang et al. US Pub 2021/0368367(hereinafter “Jiang”), have been fully considered but are moot, over the limitation of “processing, by the wireless device, the received random access channel message”. Said limitation is newly added to the amended Claims 1, 29, and 37 has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Xu et al. US Pub 2017/0086140 (hereinafter “Xu”), in combination with previously applied reference Jiang, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 13, 14, 17, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US Pub 2017/0086140 (hereinafter “Xu”), and in view of Jiang et al. US Pub 2021/0368367(hereinafter “Jiang”).
Regarding claim 1 (Currently Amended)
Xu discloses a method for wireless communications (“a method and apparatus for energy efficient signaling and operation in densely deployed networks.” [0003]) at a wireless device (e.g. “LPNs 806a-c” in Fig. 8), comprising:
monitoring, by the wireless device (e.g. “LPNs 806a-c” in Fig. 8), a downlink control channel for in-band control information (“As illustrated in FIG. 8, macrocell 802 may transmit an LDCS configuration for each of LPNs 806a-c. The LDCS configuration may comprise, among others, any of PSS, SSS, PBCH, SIB, and MIB.” [0092]) from a network entity (i.e. “macrocell 802” in Fig. 8) 
receiving, by a wireless device (e.g. “LPNs 806a-c” in Fig. 8), a random access channel message from a user equipment (UE) (“Once an LPN is selected, the UE transmits an RACH message to the LPN.” [0093]);
processing, by the wireless device (e.g. “LPNs 806a-c” in Fig. 8), the received random access channel message (“Thus, the UE transmits the RACH message at a predetermined amount of time, i.e. a predetermined RACH delay, after receiving the LDCS. After transmitting the LDCS, the LPN will monitor for any RACH messages at the time indicated by the predetermined RACH delay… Furthermore, the RACH configuration may be either linked to the global cell ID or specified in LDCS configuration, or directly signaled by LDCS. This will allow the LPN to know that the UE is trying to access this particular LPN rather than any other nearby LPN.” [0093]); and
monitoring, by the wireless device (e.g. “LPNs 806a-c” in Fig. 8), the downlink control channel for the in-band control information from the network entity (“when the indication information further includes a second PDCCH monitoring periodicity and the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity.” [0007]; Fig. 11).
	Xu does not specifically teach a first monitoring periodicity and a second monitoring periodicity based at least in part on the processed random access channel message.
In an analogous art, Jiang discloses monitoring, by the wireless device (e.g. “UE 11” in Fig. 1), a downlink control channel (i.e. PDCCH) for in-band control information from a network entity (e.g. “base station 12” in Fig. 1) according to a first monitoring periodicity (“acquiring indication information for a PDCCH monitoring periodicity, wherein the indication information comprises a first PDCCH monitoring periodicity; monitoring the first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity; and when the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring the PDCCH in a next slot including a PDCCH resource set;” [0007]; Fig. 11);
receiving, by a wireless device (e.g. “UE 11” in Fig. 1), a random access channel message (“Step 1101: sending DCI on the PDCCH based on indication information for the PDCCH monitoring periodicity.” [0108]; Fig. 14 and furthermore “First, the terminal needs to determine which DCI format the PDCCH carries… After initiating a random access, the desired information is a Random Access Channel (RACH) response.” [0043]);
monitoring, by the wireless device (e.g. “UE 11” in Fig. 1), the downlink control channel for the in-band control information from the network entity (e.g. “base station 12” in Fig. 1) according to a second monitoring periodicity based at least in part on the processed random access channel message (“when the indication information further includes a second PDCCH monitoring periodicity and the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity.” [0007]; Fig. 11).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, to include Jiang’s method for control channel monitoring, in order to efficiently select appropriate monitoring periodicity and reduce power consumption (Jiang [0004-0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jiang’s method for control channel monitoring into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13 (Currently Amended)
Xu, as modified by Jiang, previously discloses the method of claim 1, further comprising:
Jiang further discloses receiving a control command from the network entity (“the PDCCH is an indication sent by the base station” [0042] and furthermore “sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity, wherein the indication information includes a first PDCCH monitoring periodicity” [0008]);
transitioning from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to the first monitoring periodicity based at least in part on the received control command (“when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity.” [0008]. If an indication information was not received from the base station, there would be no second monitoring periodicity and therefore by default, the first monitoring periodicity would be used.); and
monitoring the downlink control channel according to the first monitoring periodicity based at least in part on the transitioning (“acquiring indication information for a PDCCH monitoring periodicity, wherein the indication information comprises a first PDCCH monitoring periodicity; monitoring the first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity; and when the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring the PDCCH in a next slot including a PDCCH resource set;” [0007]; Fig. 11).

Regarding claim 14 (Currently Amended)
Xu, as modified by Jiang, previously discloses the method of claim 1, further comprising:
Jiang further discloses transmitting an indication of a monitoring state (e.g. “active state”, “idle state”) of the wireless device to the network entity, wherein the monitoring state is based at least in part on the wireless device monitoring the downlink control channel according to the first monitoring periodicity or the second monitoring periodicity (“Because of randomness or non-uniformity of arrival times of different service packets, in an actual network, when a terminal is in an active state and continuously monitoring the PDCCH, the terminal does not receive a PDCCH belonging to the terminal in each sub-frame or slot, and the processing of terminal blindly detecting the PDCCH in these sub-frames or slots actually consumes power and the terminal does not receive real data.” [0004] and furthermore “For the DCI format, the terminal obtains a certain DCI according to its current desired state.  For example, when the terminal is in an idle state, the desired information is paging system information (SI).” [0043]).

Regarding claim 17
Xu, as modified by Jiang, previously discloses the method of claim 1, 
Jiang further discloses wherein the second monitoring periodicity is associated with a shorter monitoring interval than the first monitoring periodicity (“It should be noted that the second PDCCH monitoring periodicity is located within the first PDCCH monitoring periodicity, and the period length of the second PDCCH monitoring periodicity is generally less than or equal to the period length of the first PDCCH monitoring periodicity.” [0061]).

Regarding claim 29 (Currently Amended)
Xu discloses an apparatus for wireless communication (“processing system 1614” in Fig. 16; [0137]), comprising:
a processor (“processor 1604” in Fig. 16; [0136]); and 
memory (“computer-readable medium 1606” in Fig. 16; [0136]) coupled with the processor, the processor configured to:
monitor a downlink control channel for in-band control information from a network entity according to a first monitoring periodicity (as afore-mentioned in claim 1 discussion); 
receive a random access channel message from a user equipment (UE) (as afore-mentioned in claim 1 discussion);
process the received random access message; and
monitor the downlink control channel for in-band control information from the network entity according to a second monitoring periodicity based at least in part on the processed random access channel message (as afore-mentioned in claim 1 discussion).

Regarding claim 37 (New)
A non-transitory computer-readable medium storing code for wireless communication at a wireless device, the code comprising instructions executable by a processor to: monitor a downlink control channel for in-band control information from a network entity according to a first monitoring periodicity; receive a random access channel message from a user equipment (UE); process the received random access channel message; and 
monitor the downlink control channel for the in-band control information from the network entity according to a second monitoring periodicity based at least in part on the processed random access channel message.
The scope and subject matter of non-transitory computer readable medium claim 37 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 37 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claims 2, 3, 31, 32, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Jiang, and further in view of Barriac et al. US Pub 2016/0081031 (hereinafter “Barriac”). 
Regarding claim 2 (Currently Amended)
Xu, as modified by Jiang, previously discloses the method of claim 1, the receiving comprising:
Xu and Jiang do not specifically teach measuring, using a receive energy analog block of the wireless device, an energy level during one or more configured slots; and determining that the measured energy level satisfies a threshold, wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on a determination that the measured energy level satisfies the threshold.
In an analogous art, Barriac discloses measuring, using a receive energy analog block of the wireless device (e.g. “AP 310” in Fig. 3), an energy level during one or more configured slots (“When the AP 310 has data 322 to transmit to a STA 314, for example, the AP 310 may measure an energy level of a transmission channel on which the AP 310 wants to transmit.  The energy level of the transmission channel may be measured by measuring the energy level of different interference sources and/or Wi-Fi transmissions.  The measurement may also be based on an existing noise floor and/or ambient energy.  In one aspect, the measurements may be performed periodically (e.g., every 9 microseconds).” [0039]; Fig. 3); and
determining that the measured energy level satisfies a threshold (“The AP 310 may compare the measured energy level of the transmission channel to a first threshold energy level (e.g., -62 dB) to determine if the transmission channel is busy.” [0039; Fig. 3), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on a determination that the measured energy level satisfies the threshold (“the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS).  For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310.  In another aspect, the STA 314 may be preconfigured with the first threshold energy level and receive a third message 324 from the AP 310 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level.” [0048]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang, to include Barriac’s method for measuring an energy level of a transmission channel, in order to efficiently regulate the transmission power of access points and stations in a wireless network based on energy detection (Barriac [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Barriac’s method for measuring an energy level of a transmission channel into Jiang’s method for control channel monitoring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 (Currently Amended)
Xu, as modified by Jiang and Barriac, previously discloses the method of claim 2, further comprising:
Barriac further discloses receiving, from the network entity (i.e. “AP 302” in Fig. 3), signaling that indicates the threshold (“the AP 310 may receive the first threshold energy level and/or the second threshold energy level in a first message 318 from another AP (e.g., the AP 302).  For example, the AP 310 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message from the AP 302.  In an aspect, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level.” [0046]).

Regarding claim 31 (New)
The apparatus of claim 29, further comprising: a receive energy analog block coupled with the processor, wherein the processor is further configured to: measure an energy level during one or more configured slots; and determine that the measured energy level satisfies a threshold, wherein the downlink control channel is configured to be monitored according to the second monitoring periodicity based at least in part on a determination that the measured energy level satisfies the threshold.
The scope and subject matter of apparatus claim 31 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 31 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 32 (New)
The apparatus of claim 31, wherein the processor is further configured to: receive, from the network entity, signaling that indicates the threshold.
The scope and subject matter of apparatus claim 32 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 32 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 38 (New)
The non-transitory computer-readable medium of claim 37, wherein the instructions are further executable by the processor to:
measure, using a receive energy analog block, an energy level during one or more configured slots; and
determine that the measured energy level satisfies a threshold, wherein the downlink control channel is configured to be monitored according to the second monitoring periodicity based at least in part on a determination that the measured energy level satisfies the threshold.
The scope and subject matter of non-transitory computer readable medium claim 38 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 38 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 39 (New)
The non-transitory computer-readable medium of claim 38, wherein the instructions are further executable by the processor to:
receive, from the network entity, signaling that indicates the threshold.
The scope and subject matter of non-transitory computer readable medium claim 39 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 39 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 4, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Jiang and Barriac, and further in view of Sawai US Pub 2012/0182930 (hereinafter “Sawai”). 
Regarding claim 4 (Currently Amended)
Xu, as modified by Jiang and Barriac, previously discloses the method of claim 2, further comprising:
Xu, Jiang, and Barriac do not specifically teach amplifying a waveform corresponding to the received random access channel message; and forwarding the amplified waveform to the base station, wherein the amplifying and forwarding are based at least in part on the determining.
In an analogous art, Sawai discloses in Fig. 3 a relay device to perform amplifying a waveform corresponding to the received random access channel message (“Such a relay device, upon receiving a signal transmitted from a base station in a downlink, amplifies the signal and transmits the amplified signal to a communication terminal.  By performing such relay, the relay device can increase the signal-to-noise ratio compared to when a signal is transmitted directly from the base station to the communication terminal.” [0003]; and
forwarding the amplified waveform (i.e. “amplified signal”) to the base station (“Likewise, in an uplink, the relay device can also maintain the high signal-to-noise ratio by relaying a signal transmitted from the communication terminal to the base station.” [0003]), wherein the amplifying and forwarding are based at least in part on the determining (as taught by Ly).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang and Barriac, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 33 (New)
The apparatus of claim 31, wherein the processor is further configured to: amplify a waveform corresponding to the received random access channel message; and forward the amplified waveform to the network entity based at least in part on the determination that the measured energy level satisfies the threshold.
The scope and subject matter of apparatus claim 33 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 33 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 40 (New)
The non-transitory computer-readable medium of claim 38, wherein the instructions are further executable by the processor to:
amplify a waveform corresponding to the received random access channel message; and
forward the amplified waveform to the network entity based at least in part on the determination that the measured energy level satisfies the threshold.
The scope and subject matter of non-transitory computer readable medium claim 40 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 40 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Claims 5, 6, 18, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Jiang, and in view of Sawai US Pub 2012/0182930 (hereinafter “Sawai”). 
Regarding claim 5 (Currently Amended)
Xu, as modified by Jiang, previously discloses the method of claim 1, the processing comprising:
Xu and Jiang do not specifically teach processing, using at least one of an analog block or a digital block of the wireless device, the received random access channel message.
In an analogous art, Sawai discloses processing, using at least one of an analog block (i.e. “analog processing unit 324”) or a digital block (i.e. “digital processing unit 330”) of the wireless device (i.e. “relay device 30”), the received random access channel message (“FIG. 12 is a functional block diagram showing the configuration of the relay device 30.  As shown in FIG. 12, the relay device 30 includes a plurality of antennae 320a to 320n, an analog processing unit 324, an AD/DA converter unit 328, and a digital processing unit 330.” [0115]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6 (Currently Amended)
Xu, as modified by Jiang, previously discloses the method of claim 1, further comprising: 
Xu and Jiang do not specifically teach forwarding the processed random access channel message to the network entity, wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the forwarding.
In an analogous art, Sawai discloses forwarding the processed random access channel message to the network entity (“Likewise, under the control of the control unit 342, the relay data addressed to the base station 10 is read from the buffer 338 into the encoder 340 using resource block for the UL of the relay link.” [0122]; Fig. 12), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the forwarding (as taught by Jiang).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Xu, as modified by Jiang, previously discloses the method of claim 1, 
Xu and Jiang do not specifically teach wherein the wireless device comprises a wireless repeater.
In an analogous art, Sawai discloses wherein the wireless device comprises a wireless repeater (“The relay unit may transmit the relay signal for the communication terminal to be relayed through beam forming.” [0013]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 34 (New)
The apparatus of claim 29, further comprising: at least one of an analog block or a digital block coupled with the processor, wherein the processor to process the received random access channel message is further configured to: process the received random access channel message based at least in part on the at least one of the analog block or the digital block.
The scope and subject matter of apparatus claim 34 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 34 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 41 (New)
The non-transitory computer-readable medium of claim 37, wherein the instructions to process the received random access channel message are further executable to:
process, using at least one of an analog block or a digital block of the wireless device, the received random access channel message.
The scope and subject matter of non-transitory computer readable medium claim 41 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 41 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 19-22, 24, 25, 27, 28, 30, 35, 36, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai, in view of Jiang. 
Regarding claim 19 (Currently Amended)
Sawai discloses a method for wireless communications at a network entity (i.e. “base station 10” in Fig. 6), comprising:
receiving, at the network entity, an indication of a random access channel message from a wireless device (“First, as shown in FIG. 6, the relay device 30 or the communication terminal 20 transmits an RACH (Random Access CHannel) preamble to the base station 10 (S62).” [0080]); and
Sawai does not specifically teach in-band control information using a downlink control channel according to a first periodicity; transmitting, to the wireless device, in-band control information using the downlink control channel according to a second periodicity based at least in part on the received indication.
In an analogous art, Jiang discloses sending in-band control information using a downlink control channel (i.e. PDCCH) according to a first periodicity (“sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity, wherein the indication information includes a first PDCCH monitoring periodicity” [0008]; Fig. 11),
sending, to the wireless device (e.g. relay device 30 as taught by Sawai), subsequent in-band control information using the downlink control channel (“sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity” [0008]; Fig. 11) according to a second periodicity different from the first periodicity (“when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity.” [0008]; Fig. 11) based at least in part on the received indication (“It should be noted that the second PDCCH monitoring periodicity is located within the first PDCCH monitoring periodicity, and the period length of the second PDCCH monitoring periodicity is generally less than or equal to the period length of the first PDCCH monitoring periodicity.” [0061]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sawai’s relay device, to include Jiang’s method for control channel monitoring, in order to minimize transmission loss (Jiang [0004-0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jiang’s method for control channel monitoring into Sawai’s relay device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20 (Currently Amended)
Sawai, as modified by Jiang, previously discloses the method of claim 19, further comprising:
Jiang further discloses sending a control command (e.g. “downlink control information (DCI) on PDCCH” [0008]) to the wireless device based at least in part on the received indication of the random access channel message (“First, the terminal needs to determine which DCI format the PDCCH carries… After initiating a random access, the desired information is a Random Access Channel (RACH) response.” [0043]), wherein the subsequent in-band control information is sent according to the second periodicity based at least in part on the sent control command (“the indication information includes a first PDCCH monitoring periodicity and a second PDCCH monitoring periodicity, when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity.” [0008]).

Regarding claim 21
Sawai, as modified by Jiang, previously discloses the method of claim 20, 
Jiang further discloses wherein the control command comprises a physical downlink control channel message (“the terminal detects a PDCCH transmitted by a base station in a blind decode manner to acquire Downlink Control Information (DCI).” [0037]).

Regarding claim 22 (Currently Amended)
Sawai, as modified by Jiang, previously discloses the method of claim 19, further comprising:
Jiang further discloses sending a control command to the wireless device (“the terminal detects a PDCCH transmitted by a base station in a blind decode manner to acquire Downlink Control Information (DCI).” [0037]); and
sending, to the wireless device, in-band control information using the downlink control channel according to the first periodicity based at least in part on the control command (“sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity, wherein the indication information includes a first PDCCH monitoring periodicity;” [0008]).

Regarding claim 24
Sawai, as modified by Jiang, previously discloses the method of claim 19, further comprising:
Jiang further discloses receiving an indication (i.e. PDCCH) of a monitoring state (e.g. “active state”, “idle state”) of the wireless device, wherein the monitoring state is based at least in part on the wireless device monitoring the downlink control channel according to a first monitoring periodicity or a second monitoring periodicity (“Because of randomness or non-uniformity of arrival times of different service packets, in an actual network, when a terminal is in an active state and continuously monitoring the PDCCH, the terminal does not receive a PDCCH belonging to the terminal in each sub-frame or slot, and the processing of terminal blindly detecting the PDCCH in these sub-frames or slots actually consumes power and the terminal does not receive real data.” [0004] and furthermore “For the DCI format, the terminal obtains a certain DCI according to its current desired state.  For example, when the terminal is in an idle state, the desired information is paging system information (SI).” [0043]); and
sending a control command to the wireless device based at least in part on the received indication of the monitoring state of the wireless device (“First, the terminal needs to determine which DCI format the PDCCH carries.  For the DCI format, the terminal obtains a certain DCI according to its current desired state.  For example, when the terminal is in an idle state, the desired information is paging system information (SI).  When uplink data is ready for transmission, the desired information is a terminal grant.  After initiating a random access, the desired information is a Random Access Channel (RACH) response.” [0043]).

Regarding claim 25
Sawai, as modified by Jiang, previously discloses the method of claim 19, the receiving comprising:
Sawai further discloses receiving, from the wireless device, a forwarded waveform (i.e. “amplified signal”) corresponding to the random access channel message, wherein the forwarded waveform is at least one of amplified or processed (“Such a relay device, upon receiving a signal transmitted from a base station in a downlink, amplifies the signal and transmits the amplified signal to a communication terminal.  By performing such relay, the relay device can increase the signal-to-noise ratio compared to when a signal is transmitted directly from the base station to the communication terminal.  Likewise, in an uplink, the relay device can also maintain the high signal-to-noise ratio by relaying a signal transmitted from the communication terminal to the base station.” [0003]).

Regarding claim 27
Sawai, as modified by Jiang, previously discloses the method of claim 19,
Jiang further discloses wherein the second monitoring periodicity is associated with a shorter monitoring interval than the first monitoring periodicity (“It should be noted that the second PDCCH monitoring periodicity is located within the first PDCCH monitoring periodicity, and the period length of the second PDCCH monitoring periodicity is generally less than or equal to the period length of the first PDCCH monitoring periodicity.” [0061])

Regarding claim 28
Sawai, as modified by Jiang, previously discloses the method of claim 19, 
Sawai further discloses wherein the wireless device comprises a wireless repeater (“The relay unit may transmit the relay signal for the communication terminal to be relayed through beam forming.” [0013]).
	
Regarding claim 30 (Currently Amended)
Jiang discloses an apparatus for wireless communication (i.e. “network device 1500” in Fig. 15; [0167]), comprising: 
a processor (“processor 1501” in Fig. 15; [0167]); 
and memory (“memory 1503” in Fig. 15; [0167]) coupled with the processor, the processor configured to: 
send in-band control information using a downlink control channel according to a first periodicity; 
receive an indication of a random access channel message from a wireless device; and 
send, to the wireless device, subsequent in-band control information using the downlink control channel according to a second periodicity different from the first periodicity based at least in part on the received indication.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 19. Therefore apparatus claim 30 corresponds to method claim 19 and is rejected for the same reasons of obviousness as used in claim 19 rejection above.

Regarding claim 35 (New)
Jiang discloses the apparatus of claim 30, further comprising: a transceiver (“the RF unit 1310 may include, but not limited to, an antenna, at least one amplifier, a transceiver, a coupler, a low-noise amplifier and a duplexer.” [0144]) coupled with the processor, wherein the processor is further configured to: send a control command to the wireless device based at least in part on the received indication of the random access channel message, wherein the subsequent in- band control information is configured to be sent according to the second periodicity based at least in part on the sent control command.
The scope and subject matter of apparatus claim 35 is drawn to the apparatus of using the corresponding method claimed in claim 20. Therefore apparatus claim 35 corresponds to method claim 20 and is rejected for the same reasons of obviousness as used in claim 20 rejection above.

Regarding claim 36 (New)
The apparatus of claim 30, further comprising: a transceiver coupled with the processor, wherein the processor is further configured to: send a control command to the wireless device; and send, to the wireless device, the in-band control information using the downlink control channel according to the first periodicity based at least in part on the control command.
The scope and subject matter of apparatus claim 36 is drawn to the apparatus of using the corresponding method claimed in claim 22. Therefore apparatus claim 36 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 42 (New)
A non-transitory computer-readable medium storing code for wireless communication at a network entity, the code comprising instructions executable by a processor to: send in-band control information using a downlink control channel according to a first periodicity; receive an indication of a random access channel message from a wireless device; and send, to the wireless device, subsequent in-band control information using the downlink control channel according to a second periodicity different from the first periodicity based at least in part on the received indication.
The scope and subject matter of non-transitory computer readable medium claim 42 is drawn to the computer program product of using the corresponding method claimed in claim 19. Therefore computer program product claim 42 corresponds to method claim 19 and is rejected for the same reasons of obviousness as used in claim 19 rejection above.

Regarding claim 43 (New)
The non-transitory computer-readable medium of claim 42, wherein the instructions are further executable by the processor to: send a control command to the wireless device based at least in part on the received indication of the random access channel message, wherein the subsequent in-band control information is configured to be sent according to the second periodicity based at least in part on the sent control command.
The scope and subject matter of non-transitory computer readable medium claim 43 is drawn to the computer program product of using the corresponding method claimed in claim 20. Therefore computer program product claim 43 corresponds to method claim 20 and is rejected for the same reasons of obviousness as used in claim 20 rejection above.

Regarding claim 44 (New)
The non-transitory computer-readable medium of claim 42, wherein the instructions are further executable by the processor to: send a control command to the wireless device; and send, to the wireless device, the in-band control information using the downlink control channel according to the first periodicity based at least in part on the control command.
The scope and subject matter of non-transitory computer readable medium claim 44 is drawn to the computer program product of using the corresponding method claimed in claim 22. Therefore computer program product claim 44 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Claims 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Jiang, and further in view of Abedini et al. US Pub  (hereinafter “Abedini”). 
Regarding claim 7 (Currently Amended)
Xu, as modified by Jiang, previously discloses the method of claim 1, further comprising:
Xu and Jiang do not specifically teach setting a monitoring periodicity transition timer based at least in part on the processed random access channel message.
In an analogous art, Abedini discloses setting a monitoring periodicity transition timer based at least in part on the processed random access channel message (“configuration for the transition timer may be based on the timing alignment timer, a random access channel (RACH) configuration of the MT, or a combination thereof.” [0026]; [0009]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang, to include Abedini’s relay device with associated timer(s), in order to efficiently maintain synchronization with other nodes (Abedini [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Abedini’s relay device with associated timer(s) into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8 (Currently Amended)
Xu, as modified by Jiang and Abedini, previously discloses the method of claim 7, further comprising:
Abedini further discloses receiving a control command from the network entity prior to expiration of the monitoring periodicity transition timer (“the one or more service enhancements may include allowance capability to receive updated TA commands over PDSCH following configured timer expiration.  In other cases, the one or more service enhancements may include periodic resource allocation for performing contention free random access (CFRA) procedures and TA request transmission, prior to or following configured timer expiration.” [0113]), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the received control command (as taught by Jiang).

Regarding claim 9
Xu, as modified by Jiang and Abedini, previously discloses the method of claim 8, further comprising:
Jiang further discloses transitioning from monitoring the downlink control channel (i.e. PDCCH) according to the first monitoring periodicity (i.e. first PDCCH monitoring periodicity) to monitoring the downlink control channel according to the second monitoring periodicity (i.e. second PDCCH monitoring periodicity) based at least in part on the received control command (“First, the terminal needs to determine which DCI format the PDCCH carries.” [0043]), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the transitioning (“acquiring indication information for a PDCCH monitoring periodicity, wherein the indication information comprises a first PDCCH monitoring periodicity; monitoring the first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity; and when the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring the PDCCH in a next slot including a PDCCH resource set; or when the indication information further includes a second PDCCH monitoring periodicity and the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity.” [0007]).

Regarding claim 10 (Currently Amended)
Xu, as modified by Jiang and Abedini, previously discloses the method of claim 8, further comprising:
Jiang further discloses transitioning from monitoring the downlink control channel according to the first monitoring periodicity (i.e. first PDCCH monitoring periodicity) to monitoring the downlink control channel according to the second monitoring periodicity (i.e. second PDCCH monitoring periodicity) based at least in part on the processed random access channel message (as taught by Abedini “the relay node may perform RACH on the uplink, to reestablish uplink Synchronization” [0121]);
transitioning from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to a third monitoring periodicity based at least in part on the received control command (“when receiving a monitoring periodicity length change indication, replacing a first predefined period length of a first PDCCH monitoring periodicity by a third predefined period length to monitor the PDCCH.” [0098]); and
monitoring the downlink control channel according to the third monitoring periodicity based at least in part on transition from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to the third monitoring periodicity (“Specifically, when a monitoring periodicity length change indication is received, and the first predefined period length of the first PDCCH monitoring periodicity is replaced by the third predefined period length to monitor the PDCCH, the monitoring periodicity length change indication is indicated by DCI, MAC CE, or a RRC signaling.” [0135]).

Regarding claim 11
Xu, as modified by Jiang and Abedini, previously discloses the method of claim 8, 
Jiang further discloses wherein the control command comprises a physical downlink control channel message (“the terminal detects a PDCCH transmitted by a base station in a blind decode manner to acquire Downlink Control Information (DCI).” [0037]).

Regarding claim 12
Xu, as modified by Jiang and Abedini, previously discloses the method of claim 7, further comprising:
Abedini further discloses transitioning from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to the first monitoring periodicity (i.e. continue normal operation during initial monitoring periodicity) based at least in part on expiration of the monitoring periodicity transition timer (“a relay node or DU entity of a relay node may become inactive in the DU transition state, may continue normal operation in the DU transition state, may become semi-active with a reduced set of offered services in the DU transition state, etc. In some cases, the DU transition state may be associated with a transition state timer (e.g., a transition timer).” [0064] and furthermore “the DU transition state may allow for uplink synchronization continuity or re-establishment with antecedent devices as a means to regain access to network resources (e.g., in cases where a next TA value is received while the relay node is operating in the DU transition state, prior to expiration of the transition timer, the relay node may reestablish uplink synchronization)” [0068]).

Regarding claim 15 (Currently Amended)
Xu, as modified by Jiang, previously discloses the method of claim 1, further comprising:
Xu and Jiang does not specifically teach receiving the in-band control information from the network entity based at least in part on monitoring the downlink control channel according to the second monitoring periodicity, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a receive time interval for the radio frequency analog signal, a transmit beam direction for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof.
In an analogous art, Abedini discloses receiving the in-band control information from the network entity based at least in part on monitoring the downlink control channel according to the second monitoring periodicity, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a transmit beam direction for the radio frequency analog signal  (“Transmissions in different beam directions may be used to identify (e.g., by the base station 105 or a receiving device, such as a UE 115) a beam direction for subsequent transmission and/or reception by the base station 105… a UE 115 may employ similar techniques for transmitting signals multiple times in different directions (e.g., for identifying a beam direction for subsequent transmission or reception by the UE 115), or transmitting a signal in a single direction (e.g., for transmitting data to a receiving device)” [0090]), a receive time interval for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof (“Time intervals in LTE or NR may be expressed in multiples of a basic time unit, which may, for example, refer to a sampling period of T.sub.s=1/30,720,000 seconds… In some cases, a subframe may be the smallest scheduling unit of the wireless communications system 100, and may be referred to as a transmission time interval (TTI).  In other cases, a smallest scheduling unit of the wireless communications system 100 may be shorter than a subframe or may be dynamically selected (e.g., in bursts of shortened TTIs (sTTIs) or in selected component carriers using sTTIs).” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang, to include Abedini’s relay device with associated timer(s), in order to efficiently maintain synchronization with other nodes (Abedini [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Abedini’s relay device with associated timer(s) into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai, in view of Jiang, and further in view of Sivavakeesar et al. US Pub 2013/0064173 (hereinafter “Sivavakeesar”). 
Regarding claim 23 (Currently Amended)
Sawai, as modified by Jiang, previously discloses the method of claim 22, further comprising:
Sawai and Jiang do not specifically teach determining a handover of a user equipment (UE), wherein the control command is sent to the wireless device based at least in part on the handover.
In an analogous art, Sivavakeesar discloses determining a handover of a user equipment (UE), wherein the control command is sent to the wireless device based at least in part on the handover (“to supporting the user traffic, Relay 16 can be turned on dynamically (i.e., on-demand) in case the node to which UE 14 currently camps on cannot support the required data as demanded by UE 14.  Under such circumstances, the camped on base station (i.e., relay 18 or D-eNB 10) can wake up relay 16 and handover the traffic thereto, after taking the required measurements.” [0071]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sawai’s relay device, as modified by Jiang, to include Sivavakeesar’s relay node in a mobile telecommunications system, in order to provide relay functionality to extend coverage and/or increase throughput in wireless networks (Sivavakeesar [0027]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sivavakeesar’s relay node in a mobile telecommunications system into Sawai’s relay device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Jiang and Abedini, and further in view of Sawai. 
Regarding claim 16 (Currently Amended)
Xu, as modified by Jiang and Abedini, previously discloses the method of claim 15, further comprising:
Xu, Jiang, and Abedini do not specifically teach performing an amplification operation for the radio frequency analog signal based at least in part on the in-band control information; and transmitting an amplified radio frequency analog signal to the network entity based at least in part on the performed amplification operation.
In an analogous art, Sawai discloses performing an amplification operation for the radio frequency analog signal based at least in part on the in-band control information (“The analog processing unit 224 converts a high-frequency signal transmitted from the plurality of antennae 220a to 220n into a baseband signal by performing analog processing such as amplification, filtering, or down conversion.  In addition, the analog processing unit 224 converts a baseband signal supplied from the AD/DA converter unit 228 into a high-frequency signal.” [0105]); and 
transmitting an amplified radio frequency analog signal to the network entity based at least in part on the performed amplification operation (“Such a relay device, upon receiving a signal transmitted from a base station in a downlink, amplifies the signal and transmits the amplified signal to a communication terminal.  By performing such relay, the relay device can increase the signal-to-noise ratio compared to when a signal is transmitted directly from the base station to the communication terminal.  Likewise, in an uplink, the relay device can also maintain the high signal-to-noise ratio by relaying a signal transmitted from the communication terminal to the base station.” [0003]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xu’s method for energy efficient signaling and operation in densely deployed networks, as modified by Jiang and Abedini, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Xu’s method for energy efficient signaling and operation in densely deployed networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai, in view of Jiang, and further in view of Abedini 
Regarding claim 26
Sawai, as modified by Jiang and , previously discloses the method of claim 19, further comprising:
Sawai and Jiang do not specifically teach receiving an amplified radio frequency analog signal from the wireless device based at least in part on the in-band control information, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a receive time interval for the radio frequency analog signal, a transmit beam direction for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof.
In an analogous art, Abedini discloses receiving an amplified radio frequency analog signal (as taught by Sawai) from the wireless device based at least in part on the in-band control information, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a transmit beam direction for the radio frequency analog signal (“Transmissions in different beam directions may be used to identify (e.g., by the base station 105 or a receiving device, such as a UE 115) a beam direction for subsequent transmission and/or reception by the base station 105… a UE 115 may employ similar techniques for transmitting signals multiple times in different directions (e.g., for identifying a beam direction for subsequent transmission or reception by the UE 115), or transmitting a signal in a single direction (e.g., for transmitting data to a receiving device)” [0090]),
a receive time interval for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof (“Time intervals in LTE or NR may be expressed in multiples of a basic time unit, which may, for example, refer to a sampling period of T.sub.s=1/30,720,000 seconds… In some cases, a subframe may be the smallest scheduling unit of the wireless communications system 100, and may be referred to as a transmission time interval (TTI).  In other cases, a smallest scheduling unit of the wireless communications system 100 may be shorter than a subframe or may be dynamically selected (e.g., in bursts of shortened TTIs (sTTIs) or in selected component carriers using sTTIs).” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sawai’s relay device, as modified by Jiang, to include Abedini’s relay device with associated timer(s), in order to efficiently maintain synchronization with other nodes (Abedini [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Abedini’s relay device with associated timer(s) into Sawai’s relay device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464